 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                                SOUTHERN DISTRICT OF CALIFORNIA
 8

 9
10

11   UNITED STATES OF AMERICA,                                 20cr1842-DMS
                                                     Case No. ___________________

12                     Plaintiff,                    I N F O R M A T I O N

13           v.                                      Title 26, U.S.C. Section 5861 –
                                                     Possession of an Unregistered
14   ZACHARY ALEXANDER KARAS,                        Destructive Device (Felony); Title
                                                     26, U.S.C., Sec. 5872 and Title
15                 Defendant.                        28, U.S.C., Sec. 2461(c) -
                                                     Criminal Forfeiture
16

17        The United States Attorney charges:
18                                   Count 1

19        On      or    about   May    31,   2020,   within   the   Southern   District    of
     California, defendant, ZACHARY ALEXANDER KARAS, knowingly received and
20
     possessed destructive devices, specifically, two glass bottles with
21
     wicks     that      contained     gasoline,     a.k.a.   “Molotov   cocktails,”      not
22
     registered to him in the National Firearms Registration and Transfer
23 Record; in violation of Title 26, United States Code, Section 5861.

24 //

25 //
   //
26
   //
27

28
     MCB
     7/1/20
 1                          FORFEITURE ALLEGATIONS

 2      1.   The allegations contained in the Count 1 are realleged and by

 3 their reference fully incorporated herein for the purpose of alleging

 4 forfeiture to the United States of America pursuant to the provisions

 5 of Title 26, United States Code, Section 5872 and Title 28, United States

 6 Code, Section 2461(c).

 7      2.   Upon conviction of the offense alleged in Count 1 of this

 8 Information, defendant ZACHARY ALEXANDER KARAS shall forfeit to the

 9 United States, pursuant to Title 26, United States Code, Section 5872,
10 and Title 28, United States Code, Section 2461(c), all destructive

11 devices involved in the commission of the offense, including, but not

12 limited to: two glass bottles with wicks that contained gasoline, a.k.a.

13 “Molotov cocktails.”

14 All pursuant to Title 26, United States Code, Section       5872 and Title

15 28, United States Code, Section 2461(c).

16
        DATED:   July 2, 2020.
17
                                              ROBERT S. BREWER JR.
18                                            United States Attorney
19
                                              By:
20                                                  MATTHEW BREHM
                                                    Assistant U.S. Attorney
21

22

23

24

25

26

27

28
                                       2
